DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MAKINSON MARCELUS,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2693

                              [April 21, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kim Theresa Mollica, Judge; L.T. Case No. 17-030239-
MU-10A.

   Kenneth Padowitz and Joshua Padowitz of Kenneth D. Padowitz, P.A.,
Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.